DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 6/15/22 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Specification
1.	The disclosure is objected to because of the following informalities:
The taxonomic family Myoviridae should be italicized in paragraphs [0001], [0009]-[0012], [0019], [0021]-[0024], [0034], and [0057] of the specification and lines 2, 5, and 6 of the abstract.
Appropriate correction is required.

Claim Objections
2.	Claims 1-4 and 10 are objected to because each claim recites “Myoviridae”. As Myoviridae is a taxonomic family, the term should be italicized.
Claim 1 is further objected to because the comma in line 3 following “Escherichia coli” should be replaced with a semicolon.
Claim 5 is objected to because the claim recites the polymer “polyvinyl pyrrolidone”. The correct spelling of this polymer does not have a space. Therefore, the limitation should be amended to instead read “polyvinylpyrrolidone”. 
Appropriate correction is required.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claims 1-13 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-9 and 13 of copending Application No. 17/060,175 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, and 10-12 of copending Application No. 17/060,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are a species within the broader instantly claimed Genus. Instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1, while co-pending claim 2 also recites this identical language but also includes sequences 96-97% identical.  The approximation of the structural proteins in co-pending claim 10 and latent periods in co-pending claims 11-12 are within the ranges instantly recited in claims 10-12.  Accordingly, the claims are not patentably distinct from one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of copending Application No. 16/840,334 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a species within the broader co-pending claims. Instant claim 1 has the same functional ability and also discloses a Myoviridae bacteriophage as the active ingredient in the composition and instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1, while co-pending claim 1 also recites this identical language but also includes a latent period and deposit number for the bacteriophage.  The instantly claimed bacteriophage and that in the co-pending application appear to be the same, obvious or analogous variants because they appear to possess the same or similar functional characteristics and structural properties. Since the Patent Office does not have the facilities for examining and comparing Applicant's the bacteriophages, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed BPIP and the BPIP of the prior art. See In re Best, 195 USPQ 430, 433 (CCPA 19&&). Accordingly, the claims are not patentably distinct from one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,412,760. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims also recite a Myoviridae bacteriophage as the active ingredient in a composition for killing/lysing E.coli and does not require any further structural distinctions and therefore the deposited bacteriophage in the patented claims falls under this broader description, e.g, a species with the broadly claimed Genus.  It is noted that although instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1 this SEQ ID NO: 1 is not the same as the one in patented claim 1 so instant claim 2 is not included in this rejection.  Accordingly, the claims are not patentably distinct from one another.
7.	Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,265,355. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims also recite a Myoviridae bacteriophage as the active ingredient in a composition for killing/lysing E.coli and does not require any further structural distinctions and therefore the deposited bacteriophage in the patented claims falls under this broader description, e.g, a species with the broadly claimed Genus.  It is noted that although instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1 this SEQ ID NO: 1 is not the same as the one in patented claim 1 so instant claim 2 is not included in this rejection.  Accordingly, the claims are not patentably distinct from one another.
8.	Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,265,354. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims also recite a Myoviridae bacteriophage as the active ingredient in a composition for killing/lysing E.coli and does not require any further structural distinctions and therefore the deposited bacteriophage in the patented claims falls under this broader description, e.g, a species with the broadly claimed Genus.  It is noted that although instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1 this SEQ ID NO: 1 is not the same as the one in patented claim 1 so instant claim 2 is not included in this rejection.  Accordingly, the claims are not patentably distinct from one another.
9.	Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,265,356. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims also recite a Myoviridae bacteriophage as the active ingredient in a composition for killing/lysing E.coli and does not require any further structural distinctions and therefore the deposited bacteriophage in the patented claims falls under this broader description, e.g, a species with the broadly claimed Genus.  It is noted that although instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1 this SEQ ID NO: 1 is not the same as the one in patented claim 1 so instant claim 2 is not included in this rejection.  The composition used in the methods for preventing/killing E.coli recited in the patented claims falls under the description of the composition recited in instant claims 1 and 3-13. Accordingly, the claims are not patentably distinct from one another.

10.	Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,265,353. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims also recite a Myoviridae bacteriophage as the active ingredient in a composition for killing/lysing E.coli and does not require any further structural distinctions and therefore the deposited bacteriophage in the patented claims falls under this broader description, e.g, a species with the broadly claimed Genus.  It is noted that although instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1 this SEQ ID NO: 1 is not the same as the one in patented claim 1 so instant claim 2 is not included in this rejection.  The composition used in the methods for preventing/killing E.coli recited in the patented claims falls under the description of the composition recited in instant claims 1 and 3-13. Accordingly, the claims are not patentably distinct from one another.
11.	Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,265,354. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims also recite a Myoviridae bacteriophage as the active ingredient in a composition for killing/lysing E.coli and does not require any further structural distinctions and therefore the deposited bacteriophage in the patented claims falls under this broader description, e.g, a species with the broadly claimed Genus.  It is noted that although instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1 this SEQ ID NO: 1 is not the same as the one in patented claim 1 so instant claim 2 is not included in this rejection.  The composition used in the methods for preventing/killing E.coli recited in the patented claims falls under the description of the composition recited in instant claims 1 and 3-13. Accordingly, the claims are not patentably distinct from one another.
12.	Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,265,355. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims also recite a Myoviridae bacteriophage as the active ingredient in a composition for killing/lysing E.coli and does not require any further structural distinctions and therefore the deposited bacteriophage in the patented claims falls under this broader description, e.g, a species with the broadly claimed Genus.  It is noted that although instant claim 2 recites the bacteriophage includes a sequence set forth in SEQ ID NO: 1 this SEQ ID NO: 1 is not the same as the one in patented claim 1 so instant claim 2 is not included in this rejection.  The composition used in the methods for preventing/killing E.coli recited in the patented claims falls under the description of the composition recited in instant claims 1 and 3-13. Accordingly, the claims are not patentably distinct from one another.


Claim Rejections – 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more.
 The instant claims recite laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Myoviridae bacteriophages). See MPEP § 2106.04€(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04€(II)(B). For this analysis, the ability to prevent or treat an infection or disease caused by pathogenic Escherichia coli is an appropriate characteristic.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04€(II)€.
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05€
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05€ 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-12 are directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-12 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claims 1-12 are directed to a composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier. Applicant’s specification demonstrates that Myoviridae bacteriophages can be isolated from nature by teaching that a Myoviridae bacteriophage Esc-COP-15 was “isolated” ([0035]) and the term “isolated” indicates actions which isolate bacteriophages from nature ([0050]). “Pharmaceutically acceptable carriers” can include compounds such as water and sucrose ([0013]) which are naturally occurring. 
For the purpose of determining markedly different characteristics, the claimed bacteriophage’s closest natural counterpart is a Myoviridae bacteriophage found in nature. There is no evidence in the specification that demonstrates that the instantly claimed composition comprising a Myoviridae bacteriophage and a carrier has markedly different characteristics from naturally occurring Myoviridae bacteriophages.
	Therefore the answer to this prong for claims 1-12 is yes for reciting a natural product (law of nature and natural phenomenon).
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
	Claim 1 recites “for preventing or treating an infection or disease caused by a pathogenic Escherichia coli” in the preamble. As discussed in the claim interpretation section of this action, this recitation is merely the intended use of the composition. Claim 1 further recites “having an ability to lyse the pathogenic Escherichia coli”. This is an inherent property of the product of nature. Neither of the recited additional elements impart a transformation on the recited natural product, require use with a particular computer, nor employ the natural product to a specific application/technology.
	Claim 2 recites “wherein the Myoviridae bacteriophage includes a sequence as set forth in SEQ ID NO: 1”. SEQ ID NO: 1 is representative of a genome of the Myoviridae bacteriophage (Specification, [0034]). This recitation is therefore an inherent property of the product of nature. This recitation does not integrate the judicial exception into a practical application by imparting a transformation on the recited natural product, requiring use with a particular computer, nor employing the natural product to a specific application/technology.
	Claims 3 and 4 specify a certain concentration of Myoviridae bacteriophage, there is no evidence that limiting the bacteriophage concentration induces a significant change in the structure, property and/or function of Myoviridae bacteriophages. 
	Claim 5 recites pharmaceutically acceptable carriers useable in the invention. There is no evidence that these carriers would effect a transformation or reduction of the bacteriophage to a different state or thing.
	Claim 6 requires addition of one or more lubricants, wetting agents, sweeteners, flavors, emulsifiers, suspending agents, and preservatives. While components such as emulsifiers and suspending agents would help keep the recited bacteriophage in suspension, there is no evidence that these components would effect a transformation or reduction of the bacteriophage to a different state or thing.
	Claim 9 recites “wherein the composition is a solution, suspension, emulsion in oil, water-soluble medium, extract, powder, granule, tablet, or capsule”. While some of these elements may impart a transformation on the recited natural product, some formulations such as “a solution” can be achieved by simply mixing the Myoviridae bacteriophage in water. Therefore, this claim does not integrate the judicial exception into a practical application by imparting a transformation on the recited natural product, requiring use with a particular computer, nor employing the natural product to a specific application/technology.
	Claim 12 recites “a second bacteriophage having an ability to lyse a pathogenic Escherichia coli or a non-Escherichia coli bacterial species”. As discussed above, this is an inherent property of the product of nature which does not integrate the JE into a practical application. There is no evidence presented that would suggest that the addition of a second bacteriophage having the ability to lyse Escherichia coli or another non-Escherichia coli bacterial species would cause either bacteriophage to be different from the bacteriophages found in nature or would effect a transformation or reduction of the bacteriophages to different states or things.
	Therefore the answer to this prong for claims 1-12 is no as none of the additional elements integrate the JE into a practical application.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	Claim 1 recites “[a] composition for preventing or treating an infection or disease caused by pathogenic Escherichia coli” in the preamble. As discussed above, this recitation is an intended use that does not impart any structural feature. The use of bacteriophages as an active ingredient for the prevention or treatment of Escherichia coli infections does not amount to an inventive concept as the intended use is drawn to introducing the claimed judicial exception (Myoviridae bacteriophages) into its natural host (Escherichia coli) and this activity is well understood, routine, and conventional. For example, Shin et al. (US 2017/0035817 A1) provides a composition comprising a Myoviridae bacteriophage for the treatment of Escherichia coli infection (abstract, [0042], claims 1-10). 
Thus, claim 1 does not have additional elements that amount to significantly more than the judicial exception.
	Claim 9 recites “wherein the composition is a solution, suspension, emulsion in oil, water-soluble medium, extract, powder, granule, tablet, or capsule”. These formulations do not amount to an inventive concept as these formulations of Myoviridae compositions are well understood, routine, and conventional activity. For example, Shin et al. teaches the composition may be in dosage forms for oral administration including tablets, water soluble suspensions, oil-based suspensions, formulated powder, granules, emulsions, and soft and hard capsules ([0047]).
	Therefore, the answer to step (2B) for claims 1-12 is no.
Conclusion
Claims 1-12 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shin et al. (US 2017/0035817 A1). 
Shin et al. (hereinafter Shin) provides a novel bacteriophage ΦCJ27 and a composition containing the same as an active ingredient for use in a method of preventing and/or treating infective enterotoxic Escherichia coli (ETEC) of non-human animals (abstract). Shin teaches specific examples such as an examination of infection range of the bacteriophages on strains of E. coli (Example 8, [0112]-[0116]). 
Regarding claims 1 and 7, Shin teaches a composition for preventing and treating infectious diseases caused by enterotoxigenic Escherichia coli (reading on claim 7) including the ΦCJ27 bacteriophage ([0042]; claims 1-10) which may, in some embodiments, further include a pharmaceutically acceptable carrier ([0043]). Shin teaches that the ΦCJ27 bacteriophage belongs to the Myoviridae family ([0034]). "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). 
It is thus considered that Shin’s disclosure anticipates the instantly claimed composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier by teaching a specific Myoviridae bacteriophage having this characteristic and a pharmaceutically acceptable carrier.
Regarding claims 3 and 4, Shin teaches the bacteriophage may be in a concentration in amounts of 5 x 102 pfu/ml to 5 x 1012 pfu/ml, more specifically, 1 x 106 pfu/ml to 1 x 1010 pfu/ml ([0082]). Shin provides the concentration with sufficient specificity by teaching the addition of 10 µl of 1 x 109 pfu/ml to a 150 µl shaking culture solution of E. coli strains ([0114]). See MPEP 2131.03(I). 
Regarding claims 5 and 6, Shin teaches binders such as lactose, sorbitol, mannitol, starches, cellulose, and gelatin may be used to formulate the composition into dosage forms such as tablets or capsules ([0048)]. Shin also teaches dicalcium phosphate (i.e. a calcium phosphate), lubricants (reading on claim 6) such as magnesium stearate, and carriers including distilled water (i.e. water) and a dextrose solution (i.e. dextrose)([0044], [0045], and [0048]) may be used. 
Regarding claim 8, as discussed in the claim interpretation section of this action, this claim merely limits the intended use of claim 1. Shin teaches the use of the composition to treat colibacillosis ([0038]) which refers to a disease occurring due to infection with pathogenic Escherichia coli and symptoms thereof include diarrhea ([0039]).
Regarding claim 9, Shin teaches the composition may be in exemplary dosage forms for oral administration including tablets, water soluble suspensions, oil-based suspensions, formulated powder, granules, emulsions, and soft and hard capsules ([0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1), as applied to claims 1 and 3-9 above, in view of Jurczak-Kurek et al. (Scientific Reports, 2016, Vol. 6(34338), pages 1-17). 
The teachings of Shin are set forth above and applied herein. Shin is found to anticipate claims 1 and 3-9.
Regarding claim 2, Shin teaches the composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier. Shin specifically teaches bacteriophage ΦCJ27. 
Shin does not teach wherein the Myoviridae bacteriophage includes a sequence as set forth in SEQ ID NO: 1. 
Jurczak-Kurek et al. (hereinafter Jurczak-Kurek) teaches a large scale analysis of a collection of 83 bacteriophages isolated from urban sewage. Of this collection, 60 bacteriophages were found to be capable of infecting E. coli (abstract) and 16 of the 60 E. coli infecting bacteriophages were of the family Myoviridae (see Table 1, pages 3-6). Since Shin teaches a composition comprising a Myoviridae bacteriophage for infecting pathogenic E. coli and Jurczak-Kurek provides 16 Myoviridae bacteriophages which are capable of infecting E. coli, it would have been obvious to persons having ordinary skill in the art to have modified the composition taught by Shin to instead comprise one of the Myoviridae disclosed by Jurczak-Kurek. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(B). 
It is noted that Jurczak-Kurek does not report the genetic sequence of these 16 Myoviridae bacteriophages, however, the U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s bacteriophage differs, and if so to what extent, from the strain disclosed in Jurczak-Kurek. Since the prior art bacteriophages have the same taxonomic classification and share the property of being able to infect E. coli, it demonstrates a reasonable probability that one of the bacteriophages disclosed by Jurczak-Kurek possesses the sequence set forth in SEQ ID NO: 1. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant. 
It is further noted that Jurczak-Kurek provides many characteristics of each bacteriophage (dimensions, plaque morphology, host strains, and survivability; see Table 1, pages 3-6) which may assist in providing objective evidence that the bacteriophages taught by Jurczak-Kurek do not possess the same characteristics as a bacteriophage possessing a sequence set forth in SEQ ID NO: 1. 
Thus, claim 2 is considered to be obvious over Shin in view of Jurczak-Kurek. 

16.	Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1), as applied to claims 1 and 3-9 above, in view of Wang et al. (International Journal of Molecular Medicine, 2006, Vol. 17(2), pages 347-355) in light of https://www.sciencedirect.com/topics/agricultural-and-biological-sciences/myoviridae; 2012. 
The teachings of Shin are set forth above and applied herein. Shin is found to anticipate claims 1 and 3-9.
Regarding claims 10-12, Shin teaches the composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier.
Shin is silent as to the characteristics including the latent period and burst size of the Myoviridae bacteriophage. Applicant defines “latent period” to indicate the time taken by a bacteriophage particle to reproduce inside an infected host cell and “burst size” to indicate the number of bacteriophages produced per infected bacterium (Specification, [0048]-[0049]). 
	Wang et al. (hereinafter Wang) teaches the isolation and characteristics of bacteriophage Ø9882 having a round shaped head, a noncontractile tail, and a knob-like structure at the distal end (page 351, left column, paragraph 1) which is capable of infecting E. coli and effectively rescuing a mouse model from bacteremia and death (abstract). Specifically, Wang teaches that Ø9882 has a short latent period of 30-40 minutes and a relatively large burst size of about 112 PFU (Id.). Wang summarizes the bacteriophage having these traits as “highly active” and “rapidly lytic”  (page 353, right column, paragraph 3). To efficiently kill Escherichia coli, there is an implied advantage in having a bacteriophage which has a short latent time while producing large burst sizes. 
	Wang teaches an emergence of multidrug-resistant bacteria and a need to explore potential therapeutic applications of phages (abstract; page 348, right column, paragraph 1) which provides motivation to modify Shin.
Since Wang teaches advantageous characteristics of a bacteriophage as a “short” latent period of 30-40 minutes and a “relatively large” burst size of about 112 PFU and teaches that this bacteriophage is capable of effectively treating an E. coli infection, it would be obvious to persons having ordinary skill in the art to modify the composition comprising a Myoviridae bacteriophage and a pharmaceutically acceptable carrier taught by Shin to comprise Myoviridae bacteriophages which have a burst size range encompassing the burst size disclosed by Wang (112 PFU) and a latency period falling within the latency period disclosed by Wang (30-40 minutes). This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).  https://www.sciencedirect.com/topics/agricultural-and-biological-sciences/myoviridae is cited to show that major structural proteins in the approximate size range are inherent in a Myoviridae bacteriophage.  It is noted that Applicants have not further characterized these proteins by structure, sequence or function.
Thus, claims 10-12 are considered to be obvious over Shin in view of Wang.

17.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2017/0035817 A1), as applied to claims 1 and 3-9 above, in view of Dubar et al. (WO 2019/051603 A1). 
The teachings of Shin are set forth above and applied herein. Shin is found to anticipate claims 1 and 3-9. 
Regarding claim 13, Shin teaches the composition comprising a Myoviridae bacteriophage having an ability to lyse pathogenic Escherichia coli and a pharmaceutically acceptable carrier.
Shin is silent as to the composition further comprising a second bacteriophage having an ability to lyse a pathogenic Escherichia coli or a non-Escherichia coli bacterial species.  
Combination therapy is known in the art as shown by Dubar et al. (hereinafter Dubar). Dubar teaches compositions comprising bacteriophages and their use for the prevention of bacterial infections ([0001]). Specifically, Dubar provides the concept of phage “cocktails” (a mixture of phages)([0008]) including a cocktail comprising five bacteriophages 8a, 11, 32, 35a, 43a (Table 3, pages 27-28) which are able to lyse pathogenic Escherichia coli and other non-Escherichia coli bacterial species ([00115] and Figures 4 and 5). Dubar teaches the use of a bacteriophage cocktail (i.e. more than one bacteriophage) may maximize the range of bacterial targets and minimize the emergence of bacterial resistance by limiting the chances of selecting spontaneous mutants ([0009] and [00128]) . Dubar further teaches that while prior attempts with phage therapeutics have failed, modern approaches to these failures have revealed that phages used for antibacterial therapies in certain specific situations are highly efficient which makes this new type of treatment very attractive and useful ([0005]), providing motivation to modify Shin. 
	Since Shin teaches compositions comprising Myoviridae bacteriophages are effective against E. coli and Dubar teaches cocktails comprising more than one bacteriophage are similarly effective and provide a benefit of maximizing range of targets and minimizing the emergence of bacterial resistance, a person with ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by Dubar to modify Shin’s composition by adding a second bacteriophage having an ability to lyse pathogenic E. coli. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 13 is considered to be obvious over Shin in view of Dubar.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                            
	8/11/22